UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 Commission File Number:000-51543 AuraSound, Inc. (Exact name of registrant as specified in its charter) Nevada 20-5573204 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2850 Red Hill Avenue, Suite 100, Santa Ana, California (Address of principal executive offices) (Zip Code) (949) 829-4000 11839 East Smith Avenue, Santa Fe Springs, California90670 (Former name, address, and fiscal yearif changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o YesoNo Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yes x No Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a planconfirmed by a court. o Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of April 28, 2011, there were 16,644,039 shares ofCommon Stock, $0.01 Par value per share,issued and outstanding. Explanatory Note We are filing this Amendment No. 1 on Form 10-Q/A (“Form 10-Q/A”) to our Quarterly Report on Form 10-Q for the fiscal quarter ended December 31, 2011, originally filed with the Securities and Exchange Commission (the “SEC”) on February 23, 2011 (the “Original Form 10-Q”), in order to (a) revise our unaudited consolidated financial statements as of and for the six months ended December 31, 2010 to correct errors originating in our unaudited consolidated financial statements as of and for the three months ended September 30, 2010, our determination of cost of sales and our calculation of earnings per share, (b) revise and restate Item 2, “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” to reflect the foregoing and (c) amend Item 4, “Controls and Procedures,” each in response to comments received by the Company from the SEC. In accordance with Rule 12b-15 under the Securities Exchange Act of 1934, as amended, each item of the Original Form 10-Q that is amended by this Form 10-Q/A is restated in its entirety, and this Form 10-Q/A is accompanied by currently dated certifications on Exhibits 31.1, 31.2, and 32.1 by our Chief Executive Officer and Chief Financial Officer. Except as expressly set forth in this Form 10-Q/A, we are not amending any other part of the Original Form 10-Q.This Form 10-Q/A does not reflect events occurring after the filing of the Original Form 10-Q or modify or update any related or other disclosures, including forward-looking statements, unless expressly noted otherwise.Accordingly, this Form 10-Q/A should be read in conjunction with the Original Form 10-Q and with our other filings made with the SEC subsequent to the filing of the Original Form 10-Q, including any amendments to those filings. AuraSound, Inc. Index PART I—FINANCIAL INFORMATION 1 Item 1. Financial Statements (unaudited) 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 22 Item 4T. Controls and Procedures. (Removed and Reserved) 23 PART II—OTHER INFORMATION 23 Item 1. Legal Proceedings 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. (Removed and Reserved) 23 Item 5. Other Information 23 Item 6. Exhibits 25 SIGNATURES 26 PART I—FINANCIAL INFORMATION Item 1. Financial Statements Financial statements are provided as follows: Page Number AuraSound, Inc. and Subsidiary Consolidated Financial Statements (Restated, Unaudited) Consolidated Balance Sheets - (Restated, Unaudited) as of December 31, 2010 and June 30, 2010 2 Consolidated Statements of Operations - (Restated,Unaudited) For the three months and six months ended December 31, 2010 and 2009 3 Consolidated Statements of Cash Flows - (Restated, Unaudited) For the three months ended December 31, 2010 and 2009 4 Notes to Consolidated Financial Statements- (Restated, Unaudited) 5-16 1 AURASOUND, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS AS OF DECEMBER 31, 2010 ANDJUNE30, 2010 (UNAUDITED) December 31, 2010 (Restated) June 30, 2010 (Audited) Assets Current Assets Cash and cash equivalents $ $ Trade accounts receivable, net Inventory, net Other assets — Total Current Assets Property and Equipment, net Intangible Assets, net — Goodwill — Total Assets $ $ Liabilities and Stockholder’s Equity(Deficit) Current Liabilities Accounts payable $ $ Accrued expenses Due to officer — Notes payable — Shares to be issued — Total Current Liabilities Total Liabilities $ $ Commitments and Contingencies Stockholders equity (deficit) Preferred stock - $0.01 par value, 3,333,333 shares authorized and more issued and outstanding at December 31, 2010 and June 30, 2010. $ — $ — Common stock - $0.01 par value, 16,666,667 shares authorized, 16,644,039 issued and outstanding at December 31, 2010, and 4,678,662 issued and outstanding at June 30, 2010. Additional paid in capital Accumulated Deficit ) ) Total Stockholder’s equity (deficit) ) Total Liabilities and Stockholder’s equity (deficit) $ $ The accompanying notes are an integral part of the unaudited consolidated financial statements 2 AURASOUND, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTH AND SIX MONTH PERIODS ENDED DECEMBER 31, 2 (UNAUDITED) For the three months-ended For the six months-ended December 31, 2010 (Restated) December 31, 2009 December 31, 2010 (Restated) December 31, 2009 Net sales $ Cost of sales Gross profit Research and development expense Selling, general & administrative expenses Amortization Expense — — Total operating expenses Income (loss) from operations ) ) Interest expense, net — — Income (loss) before income tax ) ) Income tax expense — Net income (loss) $ $ ) $ $ ) Income (loss) per common share Basic ) ) Diluted ) ) Weighted average shares Basic Diluted The accompanying notes are an integral part of the unaudited consolidated financial statements 3 AURASOUND, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTH PERIODS ENDED DECEMBER 31, 2 (UNAUDITED) December 31, 2010 (Restated) December 31, 2009 CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ $ ) Adjustments to reconcile net income to net cash provided by (used in) operating activities: Reserves on accounts receivable — Reserves on inventory (64,141 ) — Depreciation Amortization — Changes in operating assets and liabilities: Accounts receivable, net (11,053,979 ) (1,723,092 ) Inventory (10,101,208 ) (99,010 ) Other assets (194,049 ) — Accounts payable Accrued expenses Due affiliate (25,000 ) Other — NETCASHPROVIDEDBY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of property and equipment (111,501 ) (30,690 ) Cash acquired in acquisition of net assets and liabilities of ASI — Net cash (used) in investing activities (30,690 ) CASH FLOWSPROVIDED FROMFINANCING ACTIVITIES Repayment of related party debt. — (265 ) — (265 ) NET INCREASE (DECREASE) IN CASH AND CASH (20,420 ) CASH AND CASH EQUIVALENTS, BEGINNING BALANCE CASH AND CASH EQUIVALENTS, ENDING BALANCE $ $ SUPPLEMENTAL DISCLOSURES: Cash paid during the year for: Interest $
